 



EXHIBIT 10.1
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) made and entered into this
          day of                     , 20       by and between Zimmer Holdings,
Inc., a Delaware corporation (the “Company”), and ____________ (the
“Indemnitee”).
     WHEREAS, it is essential that the Company be able to retain and attract as
directors the most capable persons available;
     WHEREAS, Delaware law permits the Company to enter into indemnification
arrangements and agreements in addition to those provided by statute or in the
Company’s organizational documents;
     WHEREAS, the Company desires to provide the Indemnitee with specific
contractual assurances of the Indemnitee’s rights to full indemnification
against litigation risks and reasonable expenses (regardless, among other
things, of any amendment to the Company’s organizational documents, or any
change in the ownership of the Company or the composition of its Board of
Directors) and, to the extent insurance is available, the coverage of the
Indemnitee under the Company’s directors and officers liability insurance
policies; and
     WHEREAS, the Indemnitee is relying upon the rights afforded under this
Agreement in accepting or continuing Indemnitee’s position as a director of the
Company.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     1. Definitions.
          (a) “Corporate Status” describes the status of a person who is serving
or has served (i) as a director, officer or employee of the Company, (ii) in any
capacity with respect to any employee benefit plan of the Company, or (iii) as a
director, partner, member, trustee, officer, employee, or agent of any other
Entity at the request of the Company. For purposes of subsection (iii) of this
Section 1(a), if Indemnitee is serving or has served as a director, partner,
trustee, officer, employee or agent of a Subsidiary, Indemnitee shall be deemed
to be serving at the request of the Company.
          (b) “Entity” shall mean any corporation, partnership, limited
liability company, joint venture, trust, foundation, association, organization
or other legal entity and any group or division of the Company or any of its
subsidiaries.
          (c) “Expenses” shall mean all reasonable fees, costs and expenses
actually and reasonably incurred in connection with any Proceeding (as defined
below), including, without limitation, reasonable attorneys’ fees, disbursements
and retainers (including, without limitation, any such fees, disbursements and
retainers incurred by Indemnitee pursuant to Section 11 of this Agreement), fees
and disbursements of expert witnesses, private investigators and professional
advisors (including, without limitation, accountants), court costs, transcript
costs, fees of experts, travel expenses, duplicating, printing and binding
costs, telephone and fax transmission charges,

 



--------------------------------------------------------------------------------



 



postage, delivery services, secretarial services, and other disbursements and
expenses, but excluding Liabilities.
          (d) “Indemnifiable Expenses,” “Indemnifiable Liabilities” and
“Indemnifiable Amounts” shall have the meanings ascribed to those terms in
Section 3(a) below.
          (e) “Liabilities” shall mean judgments, damages, liabilities, losses,
penalties, excise taxes, fines and amounts paid in settlement.
          (f) “Proceeding” shall mean any threatened, pending or completed
claim, action, suit, arbitration, alternate dispute resolution process,
investigation, administrative hearing, appeal, or any other proceeding, whether
civil, criminal, administrative or investigative, whether formal or informal,
including a proceeding initiated by Indemnitee pursuant to Section 11 of this
Agreement to enforce Indemnitee’s rights hereunder.
          (g) “Subsidiary” shall mean any Entity of which the Company owns
(either directly or through or together with another Subsidiary of the Company)
either (i) a general partner, managing member or other similar interest or (ii)
(A) 50% or more of the voting power of the voting capital equity interests of
such Entity, or (B) 50% or more of the outstanding voting capital stock or other
voting equity interests of such Entity.
     2. Services of Indemnitee. In consideration of the Company’s covenants and
commitments hereunder, Indemnitee agrees to serve as a director of the Company;
provided, that this Agreement shall not impose any obligation on Indemnitee or
the Company to continue Indemnitee’s service to the Company at any particular
rate or for any particular period of time, unless otherwise required by law or
by other agreements or commitments of the parties, if any.
     3. Agreement to Indemnify. The Company agrees to indemnify Indemnitee as
follows:
          (a) Subject to the exceptions contained in this Agreement, if
Indemnitee was or is a party or is threatened to be made a party to any
Proceeding (other than an action by or in the right of the Company) by reason of
Indemnitee’s Corporate Status, Indemnitee shall be indemnified by the Company
against all Expenses and Liabilities actually incurred by Indemnitee in
connection with such Proceeding (referred to herein as “Indemnifiable Expenses”
and “Indemnifiable Liabilities,” respectively, and collectively as
“Indemnifiable Amounts”).
          (b) Subject to the exceptions contained in this Agreement, including
Section 4(b) below, if Indemnitee was or is a party or is threatened to be made
a party to any Proceeding by or in the right of the Company to procure a
judgment in its favor by reason of Indemnitee’s Corporate Status, Indemnitee
shall be indemnified by the Company against all Indemnifiable Expenses.
     4. Exceptions to Indemnification. Indemnitee shall be entitled to
indemnification under Sections 3(a) and 3(b) above in all circumstances other
than the following:

2



--------------------------------------------------------------------------------



 



          (a) If indemnification is requested under Section 3(a) and it has been
adjudicated finally by a court of competent jurisdiction that, in connection
with the subject of the Proceeding out of which the claim for indemnification
has arisen, Indemnitee failed to act in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful, Indemnitee shall not be
entitled to payment of Indemnifiable Amounts hereunder.
          (b) If indemnification is requested under Section 3(b) and
               (i) it has been adjudicated finally by a court of competent
jurisdiction that, in connection with the subject of the Proceeding out of which
the claim for indemnification has arisen, Indemnitee failed to act in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder;
               (ii) it has been adjudicated finally by a court of competent
jurisdiction that Indemnitee is liable to the Company with respect to any claim,
issue or matter involved in the Proceeding out of which the claim for
indemnification has arisen, including, without limitation, a claim that
Indemnitee received an improper personal benefit or improperly took advantage of
a corporate opportunity, Indemnitee shall not be entitled to payment of
Indemnifiable Expenses hereunder with respect to such claim, issue or matter
unless the court in which such Proceeding was brought shall determine upon
application that, despite the adjudication of liability, but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Indemnifiable Expenses which such court shall deem proper; or
               (iii) it has been finally adjudicated by a court of competent
jurisdiction that Indemnitee is liable to the Company for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934, as amended, the rules and regulations promulgated thereunder and
amendments thereto or similar provisions of any federal, state or local
statutory law.
     5. Notification and Defense of Claim. As a condition precedent to the right
of indemnification, Indemnitee agrees to notify the Company in writing as soon
as practicable of any Proceeding for which indemnification will or could be
sought by Indemnitee and provide the Company with a copy of any summons,
citation, subpoena, complaint, indictment, information or other document
relating to such Proceeding with which Indemnitee is served; provided that the
failure of Indemnitee to give notice as provided herein shall not relieve the
Company of its obligations under this Agreement, except to the extent that the
Company is adversely affected by such failure. With respect to any Proceeding of
which the Company is so notified, the Company will be entitled to participate
therein at its own expense and/or to assume the defense thereof at its own
expense, with legal counsel reasonably acceptable to Indemnitee. After notice
from the Company to Indemnitee of its election so to assume such defense, the
Company shall not be liable to Indemnitee for any legal or other expenses
subsequently incurred by Indemnitee in connection with such claim, other than as
provided below in this Section 5. Indemnitee shall have the right to employ
Indemnitee’s own counsel in connection with such claim, but the fees

3



--------------------------------------------------------------------------------



 



and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee unless
(i) the employment of counsel by Indemnitee has been authorized by the Company,
(ii) counsel to Indemnitee shall have reasonably concluded that there may be a
conflict of interest or position on any significant issue between the Company
and Indemnitee in the conduct of the defense of such action, (iii) counsel to
Indemnitee reasonably concludes that Indemnitee may have separate defenses or
counterclaims to assert with respect to any issue which may not be consistent
with the position of other defendants in such Proceeding or (iv) the Company
shall not in fact have employed counsel to assume the defense of such action, in
each of which cases the fees and expenses of counsel for Indemnitee shall be at
the expense of the Company, except as otherwise expressly provided by this
Agreement. The Company shall not be entitled, without the consent of Indemnitee,
to assume the defense of any claim brought by or in the right of the Company or
as to which counsel for Indemnitee shall have reasonably made the conclusion
provided for in clauses (ii) or (iii) above. The Company shall not settle any
Proceeding in any manner, without Indemnitee’s written consent, which would
(i) impose any penalty or limitation on Indemnitee, (ii) includes an admission
of fault of Indemnitee, or (iii) does not include, as an unconditional term
thereof, the full release of Indemnitee from all liability in respect of such
Proceeding, which release shall be in form and substance reasonably satisfactory
to Indemnitee. The Indemnitee will not unreasonably withhold his consent to any
proposed settlement. In making the determination required to be made under
Delaware law with respect to entitlement to indemnification hereunder, the
person, persons or entity making such determination shall presume that the
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request therefor in accordance with Section 5 of this Agreement, and
the Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.
     6. Procedure for Payment of Indemnifiable Amounts. As a condition precedent
to the right of indemnification, Indemnitee shall submit to the Company a
written request, including such documentation and information as are reasonably
available to Indemnitee and necessary to establish that Indemnitee is entitled
to indemnification hereunder, specifying the Indemnifiable Amounts for which
Indemnitee seeks payment under this Agreement and the basis for the claim.
Subject to Section 4, the Company shall pay such Indemnifiable Amounts to
Indemnitee within twenty (20) calendar days of receipt of the request and, if
applicable, the undertaking required by Section 9. At the request of the
Company, Indemnitee shall furnish such documentation and information as are
reasonably available to Indemnitee and necessary to establish that Indemnitee is
entitled to indemnification hereunder.
     7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a party to and is successful, on the merits or
otherwise, in any Proceeding, Indemnitee shall be indemnified against all
Expenses reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with each successfully resolved claim, issue
or matter. For purposes of this Agreement, the termination of any claim, issue
or matter in

4



--------------------------------------------------------------------------------



 



such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.
     8. Effect of Certain Resolutions. Neither the settlement nor termination of
any Proceeding nor the failure of the Company to award indemnification or to
determine that indemnification is payable shall create an adverse presumption
that Indemnitee is not entitled to indemnification hereunder. In addition, the
termination of any proceeding by judgment, order, settlement, conviction, or
upon a plea of nolo contendere or its equivalent shall not create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal action or proceeding, had reasonable cause to
believe that Indemnitee’s action was unlawful.
     9. Agreement to Advance Interim Expenses. The Company shall advance
Indemnifiable Expenses incurred by or on behalf of Indemnitee in connection with
any Proceeding prior to the final disposition of such Proceeding upon receipt of
an undertaking by or on behalf of Indemnitee to repay such amount if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified by
the Company. Any advances and undertakings to repay pursuant to this Section 9
shall not be secured, shall not bear interest and shall provide that, if
Indemnitee has commenced or thereafter commences legal proceedings to secure a
determination that Indemnitee should be indemnified with respect to such
Proceedings, Indemnitee shall not be required to reimburse the Company for any
advancement of Indemnifiable Expenses in respect of such Proceeding until a
final judicial determination is made with respect thereto (as to which all
rights of appeal therefrom have been exhausted or lapsed).
     10. Procedure for Payment of Interim Expenses. Indemnitee shall submit to
the Company a written request specifying the Indemnifiable Expenses for which
Indemnitee seeks an advancement under Section 9 of this Agreement, together with
documentation evidencing that Indemnitee has incurred such Indemnifiable
Expenses. Payment of Indemnifiable Expenses under Section 9 shall be made no
later than twenty (20) calendar days after the Company’s receipt of such request
and the undertaking required by Section 9.
     11. Remedies of Indemnitee.
          (a) In the event that Indemnitee makes a request for payment of
Indemnifiable Amounts under Sections 3 and 6 above or a request for an
advancement of Indemnifiable Expenses under Sections 9 and 10 above and the
Company fails to make such payment or advancement in a timely manner pursuant to
the terms of this Agreement, Indemnitee may petition the appropriate judicial
authority to enforce the Company’s obligations under this Agreement.
          (b) In any judicial proceeding brought under Section 11(a) above, the
Company shall have the burden of proving that Indemnitee is not entitled to
payment of Indemnifiable Amounts hereunder.
          (c) The Company agrees to reimburse Indemnitee in full for any
Expenses incurred by Indemnitee in connection with investigating, preparing for,
litigating, defending or

5



--------------------------------------------------------------------------------



 



settling any action brought by Indemnitee under Section 11(a) above, or in
connection with any claim or counterclaim brought by the Company in connection
therewith.
          (d) The Company shall be precluded from asserting in any Proceeding,
including, without limitation, an action under Section 11(a) above, that the
provisions of this Agreement are not valid, binding and enforceable or that
there is insufficient consideration for this Agreement and shall stipulate in
court that the Company is bound by all the provisions of this Agreement.
          (e) The failure of the Company (including its Board of Directors or
any committee thereof, independent legal counsel, or stockholders) to make a
determination concerning the permissibility of the payment of Indemnifiable
Amounts or the advancement of Indemnifiable Expenses under this Agreement shall
not be a defense in any action brought under Section 11(a) above, and shall not
create a presumption that such payment or advancement is not permissible.
     12. Contribution. In order to provide for just and equitable contribution
in circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Company shall, to the fullest extent
permitted by law, contribute to the payment of Indemnitee’s costs, charges and
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement with respect to any action, suit or proceeding, whether civil,
criminal, administrative or investigative, in an amount that is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Company or others pursuant
to indemnification agreements or otherwise; provided, that, without limiting the
generality of the foregoing, such contribution shall not be required where such
holding by the court is due to any limitation on indemnification set forth in
Section 4 or 17(b) hereof.
     13. Representations and Warranties of the Company. The Company hereby
represents and warrants to Indemnitee that it has all necessary corporate power
and authority to enter into, and be bound by the terms of, this Agreement, and
the execution, delivery and performance of the undertakings contemplated by this
Agreement have been duly authorized by the Company. This Agreement, when
executed and delivered by the Company in accordance with the provisions hereof,
shall be a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws affecting the enforcement of creditors’ rights generally.
     14. Fees and Expenses. During the term of the Indemnitee’s service as a
director, the Company shall promptly reimburse the Indemnitee for all reasonable
and documented expenses incurred by him in connection with his service as a
director or member of any board committee or otherwise in connection with the
Company’s business.
     15. Contract Rights Not Exclusive. The rights to payment of Indemnifiable
Amounts and advancement of Indemnifiable Expenses provided by this Agreement
shall be in addition to, but not exclusive of, any other rights which Indemnitee
may have at any time under applicable

6



--------------------------------------------------------------------------------



 



law, the Company’s Restated Certificate of Incorporation or By-Laws, as amended,
or any other agreement, vote of stockholders or directors, or otherwise, both as
to action in Indemnitee’s official capacity and as to action in any other
capacity as a result of Indemnitees’s serving as a director of the Company.
Notwithstanding anything to the contrary in this Agreement, the Company shall
not indemnify the Indemnitee to the extent the Indemnitee is actually reimbursed
from the proceeds of insurance, and in the event the Company makes any
indemnification payments to the Indemnitee and the Indemnitee is subsequently
reimbursed from the proceeds of insurance, the Indemnitee shall promptly refund
such indemnification payments to the Company to the extent of such insurance
reimbursement.
     16. Successors. This Agreement shall be (a) binding upon all successors and
assigns of the Company (including any transferee of all or a substantial portion
of the business, stock and/or assets of the Company and any direct or indirect
successor by merger or consolidation or otherwise by operation of law) and
(b) binding on and shall inure to the benefit of the heirs, personal
representatives, executors and administrators of Indemnitee. This Agreement
shall continue for the benefit of Indemnitee and such heirs, personal
representatives, executors and administrators after Indemnitee has ceased to
have Corporate Status.
     17. Insurance and Subrogation.
          (a) The Company represents that it presently has in force and effect
directors’ and officers’ liability insurance on behalf of Indemnitee against
certain customary liabilities which may be asserted against or incurred by
Indemnitee. The Company hereby agrees that, so long as Indemnitee shall continue
to serve in a capacity referred to in Section 2 hereof, and thereafter so long
as Indemnitee shall be subject to any possible claim or threatened, pending or
completed Proceeding, whether civil, criminal, administrative or investigative,
by reason of the fact that Indemnitee served in any capacity referred to in
Section 2 hereof, the Company shall purchase and maintain in effect for the
benefit of Indemnitee such insurance providing (i) coverage at least comparable
to that presently provided or (ii) if such coverage is hereafter changed to
provide any enhanced rights or benefits, the same coverage provided to the most
favorably insured of the Company’s directors or officers; provided, however, if,
the then Board of Directors of the Company determines in good faith that, either
(x) the premium cost for such insurance is substantially disproportionate to the
amount of coverage, or (y) the coverage provided by such insurance is so limited
by exclusions that there is insufficient benefit from such insurance, then and
in that event the Company shall not be required to maintain such insurance. The
Company shall promptly notify Indemnitee of any good faith determination to
reduce or not provide such coverage.
          (b) In the event of any payment of Indemnifiable Amounts under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of contribution or recovery of Indemnitee against other persons,
and Indemnitee shall take, at the request of the Company, all reasonable action
necessary to secure such rights, including the execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
     18. Change in Law. To the extent that a change in applicable law (whether
by statute or judicial decision) shall permit broader indemnification than is
provided under the terms of the

7



--------------------------------------------------------------------------------



 



Restated Certificate of Incorporation or By-Laws of the Company, as amended, and
this Agreement, Indemnitee shall be entitled to such broader indemnification and
this Agreement shall be deemed to be amended to such extent.
     19. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement, or any clause thereof, shall be
determined by a court of competent jurisdiction to be illegal, invalid or
unenforceable, in whole or in part, such provision or clause shall be limited or
modified in its application to the minimum extent necessary to make such
provision or clause valid, legal and enforceable, and the remaining provisions
and clauses of this Agreement shall remain fully enforceable and binding on the
parties.
     20. Indemnitee as Plaintiff. Except as provided in Section 11 of this
Agreement and in the next sentence, Indemnitee shall not be entitled to payment
of Indemnifiable Amounts or advancement of Indemnifiable Expenses with respect
to any Proceeding brought by Indemnitee against the Company, any Entity which it
controls, any director or officer thereof, or any third party, unless the
Company has consented to the initiation of such Proceeding. This Section shall
not apply to affirmative defenses asserted by Indemnitee in an action brought
against Indemnitee.
     21. Modifications and Waiver. Except as provided in Section 18 above with
respect to changes in applicable law which broaden the right of Indemnitee to be
indemnified by the Company, no supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by each of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement (whether or
not similar), nor shall such waiver constitute a continuing waiver.
     22. Term of Agreement. This Agreement shall continue until and terminate
upon the later of (a) six years after the date that Indemnitee shall have ceased
to serve as an officer or director of the Company or (b) the final termination
of all Proceedings pending on the date set forth in clause (a) in respect of
which Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder.
     23. General Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) when delivered by hand, (b) when transmitted by facsimile and
receipt is acknowledged, or (c) if mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, or if mailed by certified overnight delivery, on the first business day
after the date on which it is so mailed:
If to Indemnitee, to:
_____________________
_____________________
_____________________

8



--------------------------------------------------------------------------------



 



If to the Company, to:
Zimmer Holdings, Inc.
Attn: General Counsel
345 East Main Street
Warsaw, IN 46580
(574) 267-6131
or to such other address as may have been furnished in the same manner by any
party to the others.
     24. Governing Law. This Agreement shall be governed by and construed and
enforced under the laws of the State of Delaware without giving effect to the
provisions thereof relating to conflicts of law. If a court of competent
jurisdiction shall make a final determination that the provisions of the law of
any state other than Delaware govern indemnification by the Company of its
directors, then the indemnification provided under this Agreement shall in all
instances be enforceable to the fullest extent permitted under such law,
notwithstanding any provision of this Agreement to the contrary.
     25. Agreement Governs. This Agreement sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supercedes all prior agreements, whether oral or written, by any officer,
employee or representative of any party hereto in respect of the subject matter
contained herein; and any prior agreement of the parties hereto in respect of
the subject matter contained herein is hereby terminated and cancelled. For
avoidance of doubt, the parties confirm that the foregoing does not apply to or
limit the Indemnitee’s rights under Delaware law or the Company’s Restated
Certificate of Incorporation or By-Laws, as amended. This Agreement is to be
deemed consistent wherever possible with relevant provisions of the Company’s
Restated Certificate of Incorporation and By-Laws; however, in the event of a
conflict between this Agreement and such provisions, the provisions of this
Agreement shall control.
[Signature Page Follows]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            COMPANY:

ZIMMER HOLDINGS, INC.
      By:         Name:   Chad F. Phipps      Title:   Senior Vice President,
General Counsel and Secretary        INDEMNITEE:
            Name:              

10